Order entered March 5, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00228-CV

                   IN RE LEXINGTON INSURANCE COMPANY, Relator

                  Original Proceeding from the 298th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-13349

                                             ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. Based on the disposition of the petition for writ of mandamus, we DENY relator’s

emergency motion for temporary relief pending decision on writ of mandamus. We ORDER that

relator bear the costs of this original proceeding.


                                                        /s/   DOUGLAS S. LANG
                                                              JUSTICE